                                             Case 3:19-cv-04073-JST Document 36 Filed 07/23/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                        Case No. 19-cv-04073-JST
                                         et al.,
                                   8                    Plaintiffs,                          ORDER GRANTING LEAVE TO FILE
                                   9                                                         AMICUS BRIEF
                                                   v.
                                  10                                                         Re: ECF No. 33
                                         WILLIAM BARR, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is a motion for leave to file an amicus brief in support of Plaintiffs’

                                  14   motion for a temporary restraining order. ECF No. 33. The proposed amici are a coalition of

                                  15   former members of the Board of Immigration Appeals, former Immigration Judges, and law

                                  16   professors specializing in immigration law. Id. at 2. The motion includes the proposed brief as an

                                  17   exhibit. ECF No. 33-1. The government has not opposed the motion in the time provided. See

                                  18   ECF No. 18.

                                  19           Having reviewed the motion, the Court concludes that the coalition will “fulfill the classic

                                  20   role of amicus curiae by assisting in a case of general public interest, supplementing the efforts of

                                  21   counsel, and drawing the court’s attention to law that might otherwise escape consideration.”

                                  22   Funbus Sys., Inc. v. Cal. Pub. Utils. Comm’n., 801 F.2d 1120, 1125 (9th Cir. 1986) (citation

                                  23   omitted).

                                  24           Accordingly, the Court GRANTS the motion. The proposed brief at ECF No. 33-1 shall

                                  25   \\\

                                  26   \\\

                                  27   \\\

                                  28   \\\
                                          Case 3:19-cv-04073-JST Document 36 Filed 07/23/19 Page 2 of 2




                                   1   be deemed filed.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 23, 2019
                                                                            ______________________________________
                                   4
                                                                                          JON S. TIGAR
                                   5                                                United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
